DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/335,035 filed on 10/26/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Ang (US 2013/0200846).
       
Regarding claim 1, Ang teaches:
A conversion device for an electric vehicle, enabling electric energy to be transferred between a DC power supply and an N-phase AC power supply, N being an integer higher than or equal to 1 (Fig. 1 shows a power conversion device between a battery as DC power supply and an AC power supply 260 or motor 130 which is more than or equal to one phase. Examiner’s note:  Per Applicant’s filed specification page 8 line ll. 2-3, Examiner takes official notice that by AC power supply, it is considered that it refers to either the motor or the alternating current distribution 10), the conversion device comprising:
a DC-DC converter (DC/DC converter 204) comprising:
      a low voltage branch (Fig. 3 H-bridge 116; [0059]-[0060]: based on the predetermined primary/secondary side winding ratio for output to secondary side and the on/off control of the power semiconductor switching element one of the h bridge 116 or 114 are going to be low voltage and the other h-bridge is going to be high voltage since a transformer is used to either increase or decrease the voltage) connected between a first low voltage terminal (PL2) and a second low voltage terminal (NL2), and a high voltage branch (H-bridge 114) connected between a first high voltage terminal (PL4) and a second high voltage terminal NL4), each of the low voltage branch and the high voltage branch comprising two sub-branches in series connected to each other at a middle point, each sub-branch comprising a switching module (Fig. 3 shows that each h-bridge consists of two sub-branches in series connected to each other at a middle point and each sub-branch comprising a switching module),
      a first switch ([0050]: the top of charge relay CHR 240) connected between the first low voltage terminal and the first high voltage terminal, and a second switch ([0050]: the bottom of charge relay CHR 240)  connected between the second low voltage terminal and the second high voltage terminal, and
      a transformer ([0058]: Fig. 3 transformer 117) comprising a primary winding and a secondary winding magnetically coupled to each other (transformer 117 has primary and secondary winding magnetically coupled to each other), the primary winding being connected, through one of its ends, to the middle point of the low voltage branch, and (primary winding being connected through one of its ends to the middle point of one of the branch and through the other to a primary voltage reference which is the middle point of the other branch), and the secondary winding being connected, through one of its ends, to the middle point of the high voltage branch, and through another one of its ends to a secondary voltage reference (secondary winding being connected through one of its ends to the middle point of one of the branch and through the other to the secondary voltage reference which is the middle point of the other branch);
   an AC-DC converter ([0052]-[0053]: AC-DC converter 202 convert the AC power to DC power) connected on the one hand to the first high voltage terminal and to the second high voltage terminal of the DC-DC converter (Fig. 1 shows that the converter 202 is connecter to the converter 204 through lines PL4 and NL4), including N connection points each connectable to a corresponding phase of the AC power supply, and
   a controller (control device ECU 300) configured to drive the ON or OFF state of the first switch, of the second switch ([0050]: control signal SE2 from ECU 300) and of each switching module ([0052]: control signal PWE from ECU 300), the controller being further configured to drive the AC-DC converter to transfer electric energy from the DC-DC converter to the AC power supply ([0052]: control signal PWE from ECU 300), or from the AC power supply to the DC-DC converter ([0052]-[0053]).

      Regarding claim 6, Ang teaches:
A method for controlling a conversion device for an electric vehicle, enabling electric energy to be transferred between a DC power supply and an N-phase AC power supply, N being an integer higher than or equal to 1 (Fig. 1 shows a power conversion device between a battery as DC power supply and an AC power supply 260 or motor 130 which is more than or equal to one phase. Examiner’s note:  Per Applicant’s filed specification page 8 line ll. 2-3, Examiner takes official notice that by AC power supply, it is considered that it refers to either the motor or the alternating current distribution 10), the conversion device including: 
      a DC-DC converter (DC/DC converter 204 and 170 together) comprising: 
           a low voltage branch (Fig. 3 H-bridge 116; [0059]-[0060]: based on the predetermined primary/secondary side winding ratio for output to secondary side and the on/off control of the power semiconductor switching element one of the h bridge 116 or 114 are going to be low voltage and the other h-bridge is going to be high voltage since a transformer is used to either increase or decrease the voltage) connected between a first low voltage terminal (PL2) and a second low voltage terminal (NL2), and a high voltage branch (H-bridge 114) connected between a first high voltage terminal (PL4) and a second high voltage terminal (NL4), each of the low voltage branch and the high voltage branch comprising two sub-branches in series connected to each other at a middle point, each sub-branch comprising a switching module (Fig. 3 shows that each h-bridge consists of two sub-branches in series connected to each other at a middle point and each sub-branch comprising a switching module),
           a first switch ([0050]: the top of charge relay CHR 240) connected between the first low voltage terminal and the first high voltage terminal, and a second switch ([0050]: the bottom of charge relay CHR 240)  connected between the second low voltage terminal and the second high voltage terminal, and
           a transformer ([0058]: Fig. 3 transformer 117) comprising a primary winding and a secondary winding magnetically coupled to each other (transformer 117 has primary and secondary winding magnetically coupled to each other), the primary winding being connected, (primary winding being connected through one of its ends to the middle point of one of the branch and through the other to a primary voltage reference which is the middle point of the other branch), and the secondary winding being connected, through one of its ends, to the middle point of the high voltage branch, and through another one of its ends to a secondary voltage reference (secondary winding being connected through one of its ends to the middle point of one of the branch and through the other to the secondary voltage reference which is the middle point of the other branch);
       an AC-DC converter ([0052]-[0053]: AC-DC converters 202 and 120 together form AC-DC converter and convert the AC power to DC power) connected on the one hand to the first high voltage terminal and to the second high voltage terminal of the DC-DC converter (Fig. 1 shows that the converter 202 is connecter to the converter 204 through lines PL4 and NL4), including N connection points each connectable to a corresponding phase of the AC power supply; and
      a controller (control device ECU 300) configured to drive the ON or OFF state of the first switch, of the second switch ([0050]: control signal SE2 from ECU 300) and of each switching module ([0052]: control signal PWE from ECU 300), the controller being further configured to drive the AC- DC converter to transfer electric energy from the DC-DC converter to the AC power supply ([0052]: control signal PWE from ECU 300), or from the AC power supply to the DC-DC converter ([0052]-[0053]),
       the DC-DC converter being connected to a DC power supply through the first low voltage terminal and through the second low voltage terminal (DC/DC converter 204 connected to the AC/DC converter 202 and DC/DC converter 170 connected to the drive 120 having inverter see Fig. 2),
according to Applicant specification, pulling phase is when energy is transferred from battery to motor): 
       connecting each connection point of the AC-DC converter to a corresponding phase of an electric motor ([0037]-[0039]: inverter 122 converts the DC power supplied from converter 121 into AC power to drive motor generator 130 based on control signal  PW1 from ECU);
       controlling the first switch and the second switch such that they are in an OFF state ([0051]-[0052]: control signal SE2 from ECU 300 for switching CHR 240 off);  6Docket No. 518627US Preliminary Amendment 
       driving the switching modules of the DC-DC converter according to a control law of a boost converter to transfer electric energy from the DC power supply to the high voltage branch ([0059]-[0060]: based on the predetermined primary/secondary side winding ratio for output to secondary side and the on/off control of the power semiconductor switching element one of the h bridge 116 or 114 are going to be low voltage and the other h-bridge is going to be high voltage since a transformer is used to either increase or decrease the voltage; therefore when the transformer 117 acts increases the voltage; the converter 204 follows the law of boost converter);
       driving the AC-DC converter according to a control law of an inverter to transfer energy from the high voltage branch to the electric motor ([0037]-[0039]: inverter 122 converts the DC power supplied from converter 121 into AC power to drive motor generator 130 based on control signal  PW1 from ECU).  

Regarding claims 2 and 7, Ang teaches:
   The conversion device according to claim 1, wherein the controller is configured to, during a pulling phase or an energy restoration phase ([0050]: during energizing path):
([0051]-[0052]: control signal SE2 from ECU 300 for switching CHR 240 off); 
      drive the switching modules of the DC-DC converter according to a control law of a boost converter configured to transfer electric energy from the low voltage branch to the high voltage branch ([0059]-[0060]: based on the predetermined primary/secondary side winding ratio for output to secondary side and the on/off control of the power semiconductor switching element one of the h bridge 116 or 114 are going to be low voltage and the other h-bridge is going to be high voltage since a transformer is used to either increase or decrease the voltage; therefore when the transformer 117 acts increases the voltage; the converter 204 follows the law of boost converter);
     drive the AC-DC converter according to a control law of an inverter configured to transfer energy from the high voltage branch to the connection points of the AC-DC converter ([0037]-[0039]: inverter 122 converts the DC power supplied from converter 121 into AC power to drive motor generator 130 based on control signal  PW1 from ECU).

Regarding claims 3 and 8, Ang teaches:
     The conversion device according to claim 1, wherein the controller is configured to, during a quick charging phase: 
      control the first switch and the second switch such that they are in an OFF state ([0051]-[0052]: control signal SE2 from ECU 300 for switching CHR 240 off during charging); 
     drive the AC-DC converter according to a control law of a rectifier configured to transfer energy from the connection points of the AC-DC converter to the high voltage branch ([0052]-[0053]: the power converter converts the AC power into a DC power for output to power lines and ground lines, [0056]-[0057]: Fig. 3 AC/DC converter 202 includes reactors L1 and L2, a smoothing capacitor C3 and a bridge circuit 112; [0096]: in AC/DC converter 202, bridge circuit 116 can be constituted of a simple diode bridge; thus acting as a rectifier); 
     drive the switching modules of the DC-DC converter according to a control law of a buck converter configured to transfer electric energy from the high voltage branch to the low voltage branch. 

Regarding claims 4 and 9, Ang teaches:
    The conversion device according to claim 1, wherein the controller is configured to, during a slow charging phase during which two active connection points of the AC-DC converter are able to receive electric energy from the AC power supply ([0079]: even under the state where external power supply 260 is not connected to vehicle 100, non-external charging mode, by using the device of the external charging system having a relatively low power consumption con be used to convert the electric power from power storage 110 to the auxiliary battery 180, therefore, during a slow charging phase):
       control the first switch and the second switch such that they are in an ON state ([0079]: operating CHR 240 during non-external charging mode and [0087]);
      drive the AC-DC converter according to a control law of an H-bridge rectifier configured to transfer energy from the active connection points of the AC DC converter to the high voltage branch ([0052]-[0053]: the power converter converts the AC power into a DC power for output to power lines and ground lines, [0056]-[0057]: Fig. 3 AC/DC converter 202 includes reactors L1 and L2, a smoothing capacitor C3 and a bridge circuit 112; [0096]: in AC/DC converter 202, bridge circuit 116 can be constituted of a simple diode bridge; thus acting as a rectifier).

     Regarding claim 11, Ang teaches:
Fig. 1 electric vehicle 100) including a battery (Main battery 110), an electric motor (Motor/generator 130) and the conversion device (Fig. 1 conversion device) according to claim 1, the DC-DC converter (DC/DC converter 170 connected to the battery) being connected to the battery through the first low voltage terminal and through the second low voltage terminal, each connection point of the AC-DC converter being adapted to be connected to a corresponding phase of the electric motor ([0037]-[0039]: inverter 122 converts the DC power supplied from converter 121 into AC power to drive motor generator 130 based on control signal  PW1 from ECU).

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued on page 11 that Ang is silent with regard to a first switch being connected between the first low voltage terminal and the first high voltage terminal and the second switch connected between the second low voltage terminal and the second high voltage terminal, as recited in Claim 1.
Examiner disagrees. PL2 and NL2 extend to the left of the switch 240. Support is in para 0049 where it says that charge device 200 is electrically connected with power storage device 110 vial power line PL2 and ground line NL2.


	Examiner believes that switches 240 are arranged between the power storage device and the DC/DC converter.

	Further, Applicant has argued with respect to claims 2 and 3 that a person of ordinary skill in the art would not be motivated to design a conversion device that operates both in a pulling phase and a charging phase.
	Examiner replies. Pulling phase is when energy is being transferred from battery to motor. Therefore, it would be ideal for designing a conversion device that operates both in pulling phase and charging phase.

Therefore, the current claims are not in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        2/10/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846